TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 25, 2015



                                      NO. 03-14-00265-CV


                                  Charles N. Draper, Appellant

                                                 v.

   Greg Guernsey, in his Capacity as Director of Planning and Development Watershed
             Protection Review Department; and City of Austin, Appellees




       APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
AFFIRMED IN PART; REVERSED IN PART -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on November 13, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, we affirm the district court’s order in part, and we must also

reverse in part because it awards relief beyond that properly authorized under subsections (a) or

(e) of Section 101.106 of the Civil Practice and Remedies Code as they apply to this case. Each

party shall pay the costs of the appeal incurred by that party, both in this Court and the court

below.